At a previous day of this term the judgment was affirmed, and now comes before us on motion for rehearing. Appellant contends, in the first paragraph of his motion, that the court erred in holding the indictment sufficient, and in further holding that the verdict of the jury cured the insufficiency of the first count of said indictment, in that the verdict, being a general one, could be applied to the second count of the indictment, which did not set out the means used. In the original opinion we quoted the Gann Case, 42 Texas Criminal Reports, 133, on the sufficiency of the indictment, which contains an extract from 2 Bishop's Criminal Procedure, section 8, subsection 3, as follows: "It is in no case necessary to set forth the means by which the accessory after the fact received, concealed, or furnished the principal felon, for it is perfectly immaterial in what way the purpose of the one was effected or the harboring of the other secured, as the means are frequently of a complicated nature, which would lead to a great inconvenience and perplexity if they were always to be described upon the record." Further, in Foster's English Crown Cases (page 365), in passing upon a similar question, this language is found: "When the accessory is brought to a trial after the conviction of the principal, it is not necessary to enter into detail of the evidence on which the conviction was founded; nor doth indictment aver that the principal was in fact guilty. It is sufficient if it reciteth with proper certainty the record of the conviction. This is evidence against the accessory sufficient to put him upon his defense, for it is founded on a legal presumption that everything in the former proceeding was rightly and properly transacted." Again, in 1 Chitty Criminal Law, page 273, we find this language: "In an indictment against an accessory alone after the conviction of the principal it is not necessary to aver that the latter committed the felony, or on the trial to enter into a detail of the evidence adduced against him. But it is sufficient to recite with certainty the record of the conviction, because the court will presume everything on *Page 148 
the former occasion to have been rightly and properly prosecuted." This doctrine is reiterated in 2 Bishop's New Criminal Procedure, section 11. Reverting to the indictment in this case, it is only necessary to allege that the principal, Isaacs, had been adjudged guilty, and the fact of his conviction; the appeal and affirmance of said sentence by this court; and that portion of the indictment which seeks to state the manner and means by which Isaacs committed the murder must be and is surplusage, and, being such, it was not necessary for the State to prove the same. In Mayo v. State, 7 Texas Criminal Appeals, 342, the rule in reference to surplusage is thus stated: "Under the code of this State, an indictment is good, in substance, if, eliminating the surplusage, it so avers the constituents of the offense as to apprise the defendant of the charge against him and enable him to plead the judgment in bar of another prosecution for the same offense. That which is not necessary to prove need not to be alleged in the indictment." See also Hammons v. State, 29 Texas Crim. App., 445; Taylor v. State, 29 Texas Crim. App., 466; McConnell v. State, 22 Texas Crim. App., 354; Moore v. State, 20 Texas Crim. App., 275. Now, then, under the above authorities, the indictment is sufficient, as indicated in the original opinion.
Appellant's motion for continuance shows the same was made in order to secure the testimony of witnesses by whom he proposed to prove an alibi for Isaacs. Appellant's principal (Isaacs) was indicted in the first count for murder of Tom T. McGee, in the second count as an accomplice with Harbolt to said murder, and in the third count as an accomplice to murder with parties unknown to the grand jury. This application, if we conceded the question of diligence as strenuously insisted by appellant, becomes immaterial after the introduction of the indictment of Isaacs, because Isaacs would not have to be present to be an accomplice to the murder under either the second or third counts in the indictment. Appellant insists, however, by force of the fact that the indictment against appellant charges that "George Isaacs, on or about the 23d day of November, 1894, in the county of Hemphill, State of Texas, with malice aforethought killed and murdered Tom T. McGee by shooting him with a pistol," this necessarily limits the State to proof of a homicide on the part of appellant's principal, Isaacs, in which said Isaacs was actually present and participated by shooting deceased. In other words, that, although the indictment of Isaacs contained three counts as stated, yet having alleged that Isaacs killed and murdered deceased with a pistol in the indictment against appellant renders the testimony offered to prove an alibi material. We do not think so. In Carlisle v. State, 31 Texas Criminal Reports, 537, it is said, "The word `murder' was held to include as well accessories before the fact as principals." In Isaacs v. State, 36 Texas Criminal Reports, 505, we held, where an indictment for murder contained three counts, — one charging defendant as principal, one charging him as an accomplice to one Harbolt, and the third charging him as an accomplice to persons *Page 149 
to the grand jury unknown, — that a general verdict of guilty, without stating the count on which it was based, is sufficient, and will be applied to either one of the counts which is sustained by the proof. It follows, we take it, from the foregoing authorities, that the mere fact the indictment against appellant in this case charges that Isaacs was convicted of the murder of Tom T. McGee makes a sufficient allegation, without stating he was convicted as an accomplice to the murder. And when appellant seeks to prove an alibi he must show that the testimony applies to each phase of the case as made out by the judgment against Isaacs, for on the last two counts in the indictment against Isaacs it becomes immaterial whether Isaacs was present at the time of the homicide or not, since his presence would have made him a principal, and not an accomplice. Therefore, as stated, conceding appellant used the utmost diligence to secure the testimony of the two absent witnesses to prove an alibi, still we hold the court did not err in overruling the application for continuance in the light of the record before us. Nor would the court have committed a reversible error in charging that judgment against Isaacs was conclusive as to his guilt, even if the two absent witnesses had been present, and had testified to the alibi, as stated in the application. In other words, the indictment against Isaacs charging him with murder, accomplice to murder with Harbolt, and accomplice to murder with parties unknown, and the jury having returned a general verdict, and the court having adjudged him guilty of murder, the judgment of conviction, having been introduced in this case, becomes prima facie evidence of his guilt under the three several counts in the indictment; and, if appellant seeks to controvert the prima facie case so made out by the State, he must do so as to each count in the indictment; and testimony merely showing that the principal was not present at the time of the homicide would not become material and breach the case of the State upon the different phases of the indictment against the principal Isaacs, and, until this is done, we could not hold the court had committed error in refusing the application.
Appellant also strenuously insists that we erred in not following the Supreme Court of the United States in Kirby v. United States, 174 United States, 47, 19 Supreme Court, 574, 43 Lawyers' Edition, 890, cited in the original opinion. We there stated there were several legal differences between the receiver of stolen property, as stated in the Kirby case, and the accessory after the fact. This distinction is made further apparent in Street v. State, 39 Texas Criminal Reports, 134. In that case Judge Henderson, delivering the opinion, uses this language: "Receiving stolen property is a substantive offense, and is covered by our statute. Penal Code, art. 878. An accessory is defined to be `one who, knowing that an offense has been committed, conceals the offender or gives him any other aid in order that he may evade an arrest or trial or the execution of his sentence.' Penal Code, art. 86. We construe this to mean that, in order to be guilty of this offense, the person charged must give some personal help to the offender, in order that he may evade *Page 150 
an arrest or trial for the offense committed. For instance, B, knowing that A has committed a felony, and that the officers are in pursuit of him, furnishes him with a horse to escape, or furnishes him money or other means to assist him in evading an arrest or trial. As stated above, in our opinion the proof only shows in this case that appellant received the flour which had been burglariously taken, and concealed the same, and under a proper indictment could have been convicted of receiving stolen property. At any rate, the charge given was not a proper charge on the subject, and the charge asked should have been given. As far as we are advised, the authorities all hold that the mere receiver of stolen property can not be convicted as an accessory to the theft itself, or to its burglarious taking, under statutes on the subject similar to our own. Bish. Crim. Law, sec. 699; People v. Stakem, 40 Cal. 599; People v. Shepardson, 48 Cal. 189; Loyd v. State, 42 Ga. 221." If the foregoing be a proper presentation of the law on this question, then the Kirby case has nothing to do with the decision of this question.
We believe we have passed upon all of appellant's insistences in his motion for rehearing, and see no cause to change our views as expressed in the original opinion. The motion for rehearing is overruled.
Motion overruled.
Henderson, Judge, absent.